                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

               Plaintiff,                             Case No. 20-mj-3006 (KAR)

                                                      Charging District’s
                                                      Case No.      18-0417-18-CR-C-BCW

v.


CLAUDIO CARDAROPOLI,


               Defendant.


             MEMORANDUM AND ORDER DENYING THE GOVERNMENT’S
                     MOTION FOR PRETRIAL DETENTION
       Defendant Claudio Cardaropoli is charged in a third superseding indictment returned by a

grand jury in the Western District of Missouri with one count of conspiracy to distribute

marijuana (over 1,000 kilograms); two counts of distribution of marijuana; and one count of

conspiracy to commit money laundering. The government has moved for pre-trial detention on

the grounds that there are no conditions of pretrial release that would assure the defendant’s

appearance as required or the safety of the community. The government invokes the

presumption that applies in drug cases where the potential sentence is ten years or more. 18

U.S.C. § 3142(e)(3)(A). The defendant was arrested in Springfield, Massachusetts and invoked

his right to a detention hearing in this district. The court held an evidentiary hearing on the

government’s motion on January 16, 2020. FBI agent Pasquale Morra testified. Neither side

introduced any exhibits. The court had the benefit of a thorough pretrial services report. At the

conclusion of the hearing, the court took the government’s motion under advisement.


                                                  1
       The factors to be considered in determining whether to release a defendant pending trial

are set forth in 18 U.S.C. § 3142(g) and include the nature and circumstances of the offense

charged; the weight of the evidence as to guilt; the history and characteristics of the accused,

including family ties, history relating to drug or alcohol abuse, criminal history, record

concerning appearances at court proceedings, financial resources and employment; and the

nature and seriousness of the danger to any person or the community that would be posed by a

release. See 18 U.S.C. § 3142(g). Even when the government invokes the presumption of

detention, “[t]he burden of persuasion remains with the government to establish that no condition

or combination of conditions will reasonably assure the appearance of the persons as required

and the safety of any other person and the community.” United States v. Oliveira, Criminal

Action No. 16-10272-NMG, 2017 WL 690185, at *2 (D. Mass. Feb. 21, 2017). The

presumption does not disappear and still carries weight in the court’s determination.

       As to the nature and circumstances of the offenses, the defendant is charged with being a

courier in a sophisticated coast-to-coast drug trafficking organization selling high quality

marijuana (DTO). He is alleged to have assisted in the distribution of marijuana and collected

financial proceeds from buyers and remitted them to the DTO organizers. Agent Morra testified

that the government’s investigation of the DTO was initiated after a home invasion and murder

in Missouri. There is no evidence that Mr. Cardaropoli was involved in the home invasion and

murder or, for that matter, carried a weapon or engaged in any violent act in connection with the

allegations in the indictment.

       Information about the history and characteristics of the defendant comes primarily from

the pretrial services report, supplemented by representations by counsel. The defendant is

approximately 40 years old. He was born in Springfield, Massachusetts and raised in a



                                                 2
neighboring community. He served in the Navy from 1997 to 2001, then returned to Springfield.

The defendant has two children, ages 15 and 12. He does not live with his children’s mother but

is on good terms with her and shares custody of the children. The defendant’s parents live in the

area and he would be welcomed to live with his mother. The defendant’s sister also lives in the

area. The defendant’s family members appeared in court to support him. The defendant has

seasonal employment and limited financial resources. His mother and sister would ensure that

he had the money to travel to Missouri for court appearances. The defendant’s criminal history

is negligible and consists of motor vehicle violations. A 2011 conviction for possession of

cocaine was vacated and dismissed with prejudice and is, accordingly, given no weight by the

court.

         In terms of the defendant’s involvement in the DTO, Agent Morra testified that Mr.

Cardaropoli was stopped in the Sacramento, California airport when a canine alerted to a bag

carrying Cardaropoli’s name which had been retrieved from the baggage carousel by co-

defendant William P. Murphy. When agents searched the bag, they found $47,000 in cash. A

fair inference from Agent Morra’s testimony was that agents conducting surveillance observed

Mr. Cardaropoli assisting with loading and unloading what the agents reasonably believed to be

marijuana. Agent Morra testified somewhat vaguely that agents had reason to believe Mr.

Cardaropoli was responsible for distributing marijuana for the DTO in some five to six cities

including Springfield.

         1. Risk of Nonappearance.

         The government argues that the defendant poses a risk of nonappearance primarily

because of the scope of the DTO’s activities, the amount of money it generated, and the fact that

the government has not traced the DTO’s assets. In the court’s view, this contention does not



                                                3
outweigh the factors in Mr. Cardaropoli’s favor in terms of the risk of non-appearance. It is, by

definition, hard to disprove a negative and the defendant, not surprisingly, cannot disprove the

government’s contention that some members of the DTO may have access to funds for which the

government has not accounted. This is, however, a 2018 case, and the government has had

substantial opportunities to attempt to trace assets. There is no evidence the government

recovered any money (or marijuana or firearms) when it arrested the defendant. There was no

evidence that this defendant has been living on a scale incommensurate with relatively modest

means over the last few years and, therefore, no evidence that he has access to undisclosed DTO

funds that might fund his flight. He is a life-long resident of Western Massachusetts and has

very strong family ties in the area, including his two young children, his parents, and a sister. He

shares custody of his children with their mother and is reportedly very involved in caring for

them. He has a history of relatively stable residences in the area and a history of some legitimate

employment. The defendant has known since February 2019, when John A. Pereira, an alleged

customer of the DTO, was arrested, that federal law enforcement officers were investigating the

DTO’s activities. He has not left the area. Further, a review of the docket in this case indicates

that a substantial number of defendants were released pending trial (Dkt. Nos. 25, 48, 58, 74,

137, 146, 173, 239). As to the possible length of the sentence faced by the defendant, a point the

government also stressed, the one defendant who has thus far been sentenced received a sentence

of 24 months committed followed by three years of supervised release (Dkt. No. 183). Taking

into account the recommendation for release in the pretrial services report, and conditions of

supervised release that can be imposed, the court finds that the government has not proved by a

preponderance of the evidence that there are no conditions of supervised release that will

reasonably assure the defendant’s future appearance in court.



                                                 4
          2. Danger to the Community

          The court also is not persuaded that the government has proved by clear and convincing

evidence that there are no conditions of supervised release that will reasonably assure that the

defendant does not pose a danger to another or the community. In connection with this factor,

the government pointed out that it began its investigation of the DTO in response to a home

invasion and murder and that the crimes with which the defendant is charged are inherently

dangerous to the community. While this contention is entitled to weight, the court notes that the

government acknowledged that there is no evidence this defendant was involved in the home

invasion and murder and there is no evidence that any drugs, guns, or money were recovered

when the government arrested him. His criminal history is devoid of any hint of violence and,

indeed, of significant criminal activity. It appears that the DTO has been dismantled and there

was no evidence that the defendant remains involved in illegal activities. He is a veteran of the

Navy, which should be given some consideration. He reported no history of substance abuse

disorder or alcohol abuse. In these circumstances, the government has not shown by clear and

convincing evidence that there are no conditions of supervised release that will reasonably assure

that the defendant does not pose a risk of danger to another or the community if he is released on

conditions pending trial.

          A form of conditions of release for Mr. Cardaropoli is attached hereto as exhibit 1. The

United States Marshal is ordered to keep Mr. Cardaropoli in custody until a surety bond is

posted.


                                                       /s/ Katherine A. Robertson
                                                       KATHERINE A. ROBERTSON
Dated: January 21, 2020                                United States Magistrate Judge




                                                  5
